DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,685,436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,223,783 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
  Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method for encoding dot-matrix product information.  Each independent claim identifies the uniquely distinct feature “determining, by the processor, a dot pattern variation level corresponding to the dot-matrix grid size; receiving, by the processor, a second user input, the second user input indicative of a plurality of product information attributes; generating, for each alpha-numeric digit, an encoding structure, wherein the encoding structure is indicative of the plurality of product information attributes and a plurality of values for each of the product information attributes; determining, by the processor, that an alpha-numeric digit having a minimum number of encoded dot pattern values for the input grid size is equal to or greater than the plurality of product information attributes; determining, by the processor, a minimum dot-matrix grid size by increasing the dot-matrix grid size responsive to determining that a maximum number of encoded dot pattern values is greater than a number of the plurality of values for each of the product information attributes." The closest prior arts, Pruden et al. (US 2004/0246529 A1) and Shigeta (US 2011/0132986 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486